Citation Nr: 0414711	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether the appellant qualifies as the surviving spouse 
of the veteran for the purpose of establishing eligibility 
for VA benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

C. S. Freret, Counsel






INTRODUCTION

The veteran had active military service from December 1968 to 
October 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 administrative decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The appellant filed a notice 
of disagreement with that administrative decision in May 
2002.  After receiving a statement of the case in May 2003, 
she perfected her appeal to the Board by timely filing a 
substantive appeal in May 2003.  


FINDING OF FACT

For VA purposes, the appellant may be considered to have 
continuously cohabitated with the veteran as his lawful 
spouse from the date of their marriage until the date of his 
death, and has not remarried.  


CONCLUSION OF LAW

The appellant meets the criteria for recognition as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA benefits.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.50, 3.53 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that this law does not preclude 
the Board from adjudicating the issue on appeal.  This is so 
because the Board is taking action favorable to the 
appellant, and a decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The appellant asserts that she was the lawful spouse of the 
veteran at the time of his death and that she continuously 
cohabitated with him from the time they married until the day 
he died.  She contends that the veteran's family has provided 
false statements about her cohabitation with the veteran 
because they do not like her.  

A "surviving spouse" is defined in pertinent part as a person 
of the opposite sex who was the lawful spouse of a veteran at 
the time of the veteran's death, who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, and who has not remarried.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
is considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

A marriage certificate shows that the appellant and the 
veteran were lawfully married on June [redacted], 1994.  The veteran's 
death certificate indicates that he died at home on June [redacted], 
2000.  The evidence does not show that they ever divorced, or 
that the appellant has remarried.  Because the evidence 
establishes that the appellant was the lawful spouse of the 
veteran at the time of his death, and has not remarried, she 
will be recognized as his surviving spouse if the evidence 
demonstrates she continuously cohabitated with the veteran 
from June [redacted], 1994, to June [redacted], 2000.  

The evidence presented in this case against the appellant's 
contention that she was living with the veteran at the time 
of his death includes the following: (1) a February 2000 
statement from the veteran to VA, in which he reported that 
the appellant and her children had left him in October 1999; 
(2) a June 2000 statement and newspaper clipping of the 
veteran's obituary from the veteran's attorney 
(representative) that informed VA it could close the 
veteran's case as he had died without a surviving spouse or 
minor children; (3) a May 2002 Report of Contact (ROC) 
between VA and the veteran's mother that noted she had stated 
that she was uncertain as to whether the veteran and the 
appellant were married and that the appellant had not lived 
with the veteran for one year prior to his death; (4) a May 
2002 ROC between VA and the veteran's sister that noted she 
had stated that the appellant had not lived with the veteran 
for one year prior to his death and that she, his sister, had 
cared for him during that time; and (5) the appellant's July 
2000 application for death benefits (VA form 21-526), which 
listed a home address ([redacted], 
[redacted]) that was different from the veteran's 
address at the time of death.  

Evidence submitted in this case that supports the appellant's 
claim that she had continuously cohabitated with the veteran 
from June 1994 to June 2000 includes her several statements, 
along with April 2002 lay statements from two individuals who 
indicated that the appellant and veteran had lived together 
up to the day of his death, except for isolated days when the 
veteran would spend nights with friends.  

In reviewing the claims file, the Board finds that there is 
evidence that appears to contradict the evidence presented 
against the appellant's claim.  While the veteran's February 
2000 statement indicates the appellant had left him in 
October 1999, a January 2000 Compensation and Pension Award 
record (VA form 21-8947) showed that the veteran was 
receiving additional pension benefits for his spouse (the 
appellant) and four minor children (his step-children).  The 
June 2000 statement from the veteran's attorney appears to 
have been based on the attached obituary, which the appellant 
reported was provided to the newspaper by the veteran's 
family, who did not like her.  The statements attributable to 
the veteran's mother in her May 2002 ROC were inconsistent 
with evidence provided by her as the informant for the 
veteran's death certificate, at which time she reported that 
her address was [redacted]., [redacted], 
[redacted], that the veteran had died at home ([redacted]
[redacted]), and that his spouse was the 
appellant, who also lived at [redacted].  While the 
veteran's sister stated in her May 2002 ROC that she had 
taken care of the veteran for the year prior to his death, 
her address, [redacted], is 
different from the veteran's address at the time of his 
death.  Additionally, the sister had also filed an 
application for burial benefits (VA form 21-530) in June 2000 
in which she noted that the veteran's death had occurred at 
his residence, [redacted].  

Other evidence is also confusing.  Correspondence from VA to 
the veteran dating back from 2000 to at least 1996 listed his 
address as [redacted], as did a June 2000 ROC between VA 
and the funeral home that noted his death had occurred at 
home- [redacted], which was his mother's address.  
Additionally, a June 2000 ROC indicated that the appellant 
had called to inform VA of the veteran's death and that her 
address was [redacted].  

After careful and thorough review of the evidence presented 
in this case, the Board finds that the evidence against the 
appellant's claim is somewhat contradictory.  The obituary 
seems to be incomplete, in that the appellant was not 
divorced from the veteran when he died and would logically 
have been listed in the obituary as his spouse, unless the 
supplier of the information to the newspaper chose to omit 
that fact.  Because the attorney's statement appears to have 
been based on the obituary, the Board finds that it is not 
significant.  The Board notes that the appellant has 
submitted lay statements from two persons who apparently knew 
the veteran and the appellant, which support her claim that 
she continuously cohabitated with the veteran until his 
death.  The Board does not find that those lay statements 
contradict the appellant's statements.  

Hence, the Board has determined that there is an approximate 
balance between the positive and negative evidence with 
regard to the appellant's claim that she continuously 
cohabitated with the veteran up to the day of his death.  
Because a claimant is extended the benefit of the doubt when 
the evidence is in equipoise, under 38 U.S.C.A. § 5107, the 
Board finds that the appellant is the surviving spouse of the 
veteran for the purpose of eligibility for VA benefits.  


ORDER

The appeal for recognition by the appellant as the veteran's 
surviving spouse for VA purposes is granted.  


REMAND

The matter regarding entitlement to service connection for 
the cause of the veteran's death is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  

By a decision issued in November 2000, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, and therefore, her entitlement to dependency 
and indemnity compensation benefits.  A statement received 
from the appellant in August 2001 may be construed as her 
notice of disagreement with that decision.  Because a timely 
notice of disagreement was filed, the RO must provide the 
appellant with a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999) (When a notice of disagreement is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a statement of the case).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

After ensuring all notice and development required 
by 38 U.S.C.A §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished, provide the 
appellant with a statement of the case that 
conforms with 38 U.S.C.A. § 7105(d)(1) (West 2002); 
in particular, one that discusses the laws and 
regulations pertaining to the decision to deny 
service connection for the cause of the veteran's 
death; a discussion of how such laws and 
regulations affect the RO's decision; and a summary 
of the reasons for such decision.  Give the 
appellant an opportunity to respond to the 
statement of the case.  If, and only if, the 
appellant perfects her appeal with a timely 
submission of a substantive appeal, the case should 
be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103- 446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



